COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Mark Mehrens

Appellate case number:   01-15-00439-CV

Trial court case number: 2001-58150

Trial court:             257th District Court of Harris County

      Relator’s Emergency Motion for Stay is GRANTED. The trial court’s April 10, 2015
Order Denying Motion to Enter Judgment and Referring Parties to Resume Mediation is
STAYED, pending resolution of the petition for writ of mandamus.
     The Court REQUESTS a response from real party in interest to the petition for writ of
mandamus. The response, if any, is due by May 21, 2015.
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: May 14, 2015